Title: To James Madison from Lafayette, 13 November 1812
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Madison, James


My dear SirLa Grange 13h November 1812
While You are Honorably Engaged in patriotic Concerns for which my feelings Have not Ceased, during Six and thirty Years, to be truly American, I don’t Like to intrude on Your time With observations Relative to My private affairs. Yet the Correspondance is Now So Uncertain that I will not miss a Good opportunity to trouble you with a few Selfish Lines. I am much pleased to preface them with the Hopes Which the invitation Given to Mr. Barlow Cannot fail to Excite.
You Have Received, my dear friend, Multiplied information of the Several Bargains Which make it more than Ever important for me that the tract Within two miles of the City may with propriety Be Located for me. I shall to day Mention only the two patents, Each of thousand Acres, Which were waiting for the Approbation By Congress of the decision given By their Commissioners. The Sale of those, or other Such patents, Has Been made in terms Which turn the interest Against me if they are not delivered Before the End of this Year—it does not Behove me to Hurry the public transaction of that Business, But as Soon as it is Settled, I Beg Leave to Suggest the idea to Send the patents duplicate or triplicate if it may Conveniently Be done.
How far My Heart feels proudly and Affectionately interested in Every Military Account from the United States you Will Judge, My dear Sir, from the Sentiments which Have made me one of their Earliest Soldiers and now to my Last Breath one of their More devoted Veterans. Receive the affectionate Expression of My old, Grateful, and Everlasting friendship
Lafayette
 